Motion for a stay granted on condition that appellant, within ten days after the entry of the order hereon (1) file an undertaking for $500, with corporate surety, to pay the costs of the appeal, in the event the order appealed from be affirmed or the appeal be dismissed, and (2) pursuant to the provisions of the Civil Practice Act (§§ 615, 597), execute and deposit with the Clerk of the *963Supreme Court, Nassau County, the instrument o£ conveyance directed to be delivered by the order appealed from, and on the further condition that appellant perfect the appeal and be ready for argument at the September term of this court, commencing September 13, 1954; otherwise, motion denied, without costs. Present — Nolan, P. J., Adel, MacCrate, Schmidt and Murphy, JJ.